USCA11 Case: 21-13160    Date Filed: 09/08/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13160
                Non-Argument Calendar
                ____________________

WENDALL JERMAINE HALL,
                                           Plaintiff-Appellant,
versus
ADMINISTRATOR,      FLORIDA        CIVIL     COMMITMENT
CENTER,
EMILY SALEMA,
Doctor,


                                        Defendants-Appellees,
USCA11 Case: 21-13160         Date Filed: 09/08/2022     Page: 2 of 7




2                       Opinion of the Court                 21-13160

FOOD SERVICE DIRECTOR AT FL CIVIL COMMITMENT
CENTER, et al.,


                                                          Defendants.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 2:20-cv-00007-JLB-NPM
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
       Wendall Jermaine Hall, a civil detainee, appeals pro se the
summary judgment in favor of Dr. Emily Salema and Donald Saw-
yer and against Hall’s second amended complaint. Hall alleged that
the officials removed him from Ocean Dorm, where he had a pri-
vate room, to retaliate for his grievances and threats of litigation in
violation of the First Amendment and that the officials acted with
deliberate indifference to his urinary tract issues by transferring
him to Paris Dorm where he had to self-catheterize in unsanitary
communal bathrooms in violation of the Fourteenth Amendment.
See 42 U.S.C. § 1983. The district court ruled that Hall’s transfer
was not causally connected to his protected speech, that the
USCA11 Case: 21-13160         Date Filed: 09/08/2022      Page: 3 of 7




21-13160                Opinion of the Court                          3

officials exercised accepted professional judgment by changing
Hall’s housing based on his misconduct, and that his temporary
transfer to Paris dorm caused him no extreme risk of or actual
harm. Because there exists a material dispute of fact about whether
Hall’s transfer was retaliatory, a retaliatory transfer would not be a
valid exercise of acceptable professional judgment, and the district
court must revisit whether the officers exhibited deliberate indif-
ference by transferring Hall, we vacate the summary judgment in
favor of the officials and remand for further consideration.
       We review the entry of a summary judgment de novo.
Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002).
Summary judgment is appropriate only when the evidence, viewed
in the light most favorable to the non-moving party, presents no
genuine dispute of any material fact and compels judgment for the
movant as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
Catrett, 477 U.S. 317, 322–23 (1986). “Although reasonable infer-
ences to be drawn from the facts must be viewed in the light most
favorable to the non-moving party, that party ‘must present affirm-
ative evidence in order to defeat a properly supported motion for
summary judgment’ to show that there is a genuine issue for trial.”
Tidmore v. BP Oil Co./Gulf Prods. Div., 932 F.2d 1384, 1387 (11th
Cir.1991) (quoting Anderson v. Liberty Lobby, Inc., 411 U.S. 242,
257 (1986)).
       Hall, a civil detainee, “is considered to be exercising his First
Amendment right of freedom of speech when he complains to the
prison’s administrators about the conditions of his confinement.”
USCA11 Case: 21-13160         Date Filed: 09/08/2022     Page: 4 of 7




4                       Opinion of the Court                 21-13160

Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008). To prevail
on a claim of retaliation for making such complaints, Hall must es-
tablish that his speech was constitutionally protected, that he suf-
fered an adverse action that would likely deter a person of ordinary
firmness from engaging in such speech, and that there was a causal
relationship between the retaliatory action and his protected
speech. See Bennett v. Hendrix, 423 F.3d 1247, 1250, 1254 (11th Cir.
2005). The causal connection inquiry asks “whether the [officials]
were subjectively motivated to discipline because [the prisoner]
complained of some of the conditions of his confinement.” Smith,
532 F.3d at 1278.
        The district court erred by entering summary judgment in
favor of the officials and against Hall’s claim of a retaliatory trans-
fer. A material factual dispute exists whether the transfer was caus-
ally connected to Hall’s constitutionally protected speech. See id.
Hall averred that Salema and Sawyer told him they “move[d] [him]
from [O]cean dorm to Paris dorm because he file[s] allot of griev-
ances and a lawsuit against [the] facility and it’s conditions.” The
officials denied discussing the subject with Hall and submitted evi-
dence that Hall was transferred after refusing to wear a mask and
to comply with COVID-19 protocols, making “masturbatory mo-
tion[s]” to Center staff, referring to staff in derogatory and lewd
terms, and arguing with a peer. Hall’s affidavit, though self-serving
and uncorroborated, creates a factual issue about whether the offi-
cials acted with a retaliatory motive. See Sears v. Roberts, 922 F.3d
1199, 1206 (11th Cir. 2019). By ruling that the officials would have
USCA11 Case: 21-13160         Date Filed: 09/08/2022      Page: 5 of 7




21-13160                Opinion of the Court                          5

moved Hall regardless based on his misconduct in Ocean dorm, the
district court “failed to adhere to the axiom that in ruling on a mo-
tion for summary judgment, the evidence of the nonmovant is to
be believed, and all justifiable inferences are to be drawn in his fa-
vor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014) (internal quotation
marks omitted and alterations adopted). Because the evidence,
viewed in the light most favorable to Hall, establishes that the offi-
cials transferred him only in retaliation for his litigiousness, we
must vacate the summary judgment on Hall’s claim of retaliation.
        The district court also erred in determining that the officials’
decision to transfer Hall despite his medical needs constituted an
exercise of acceptable professional judgment. Because Hall has
been civilly committed, his complaints about his housing and treat-
ment are based on the liberty interests protected by the Due Pro-
cess Clause of the Fourteenth Amendment. See Bilal v. Geo Care,
LLC, 981 F.3d 903, 911 (11th Cir. 2020). In Youngberg v. Romeo,
457 U.S. 307 (1982), the Supreme Court held that involuntarily
committed mental patients enjoy a liberty interest in “safe condi-
tions” and freedom from undue restraint. Id. at 315. The Court bal-
anced the constitutional rights of an institutional patient with the
legitimate interests of the state and concluded that, if the State iden-
tifies a legitimate reason for its action, “the Constitution only re-
quires that the courts make certain that professional judgment in
fact was exercised.” Id. at 320–21. Under that standard, a “decision,
if made by a professional, is presumptively valid; liability may be
imposed only when the decision by the professional is such a
USCA11 Case: 21-13160         Date Filed: 09/08/2022    Page: 6 of 7




6                      Opinion of the Court                 21-13160

substantial departure from accepted professional judgment, prac-
tice, or standards as to demonstrate that the person responsible ac-
tually did not base the decision on such a judgment.” Id. at 323. If,
as Hall avers, the decision to transfer him was retaliatory, the offi-
cials’ decision would not be a valid exercise of professional judg-
ment.
        Reading Hall’s brief liberally, as we must, he argues, and we
agree, that the officials’ decision to transfer him to the Paris dorm
where he was forced to self-catheterize in unsanitary communal
bathrooms warrants evaluation under the deliberate indifference
standard applied to inmates’ claims. In Romeo, the Court declared
that “[p]ersons who have been involuntarily committed are enti-
tled to more considerate treatment and conditions of confinement
than criminals whose conditions of confinement are designed to
punish.” Id. at 321–22. In other words, because the due process
rights of the involuntarily civilly committed are “at least as exten-
sive as the rights of the criminally institutionalized,” actions that
“would violate a prisoner’s Eighth Amendment rights would also
violate the due process rights of the involuntarily civilly commit-
ted.”Dolihite v. Maughon By & Through Videon, 74 F.3d 1027,
1041 (11th Cir. 1996). And the Court in Romeo stated that, “[i]f it
is cruel and unusual punishment to hold convicted criminals in un-
safe conditions, it must be unconstitutional to confine the involun-
tarily committed—who may not be punished at all—in unsafe con-
ditions.” 457 U.S. at 315–16. So, “[w]hether one characterizes the
treatment received by [Hall] as inhumane conditions of
USCA11 Case: 21-13160         Date Filed: 09/08/2022     Page: 7 of 7




21-13160                Opinion of the Court                         7

confinement, failure to attend to his medical needs, or a combina-
tion of both, it is appropriate to apply the ‘deliberate indifference’
standard . . . to [his] case.” Evans v. Dugger, 908 F.2d 801, 804 (11th
Cir. 1990) (quoting LaFaut v. Smith, 834 F.2d 389, 392 (4th Cir.
1987)). On remand, the district court must apply the deliberate in-
difference standard to Hall’s complaint that the officials transferred
him to Paris dorm without regard for his serious medical needs.
      We VACATE the summary judgment in favor of Dr. Salema
and Sawyer and REMAND for further proceedings.